COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






MARK HALLADAY,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00344-CR

Appeal from the

120th Judicial District Court
of El Paso County, Texas 

(TC# 20040D00900) 





MEMORANDUM  OPINION

            Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas
Rule of Appellate Procedure 42.2(a).  The motion was filed before our decision in the case and is
signed by Appellant and his attorney.  Further, a duplicate copy of the motion has been forwarded
to the trial court clerk.  Because the motion complies with the requirements of Rule 42.2(a), we
grant the motion and dismiss the appeal.


March 23, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)